DETAILED ACTION
	This Office Action is in response to the amendment filed on June 15, 2022. Claims 1 - 14, 16, and 17 are presented for examination. Claims 1, 16 and 17 are rejected and this Office Action is being made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on June 15, 2022 has been entered and considered by the examiner. Based on the amendments to the drawings, the objection to the drawings have been withdrawn. Based on the amendments to claims 5, 9, and 14 to incorporate subject matter indicated as allowable in the previous Office Action, the rejections under 35 U.S.C. 103 for claims 2 - 14, 16, and 17 have been withdrawn.

Response to Arguments
Applicant's arguments filed June 15, 2022 with regards to claim 1 have been fully considered but they are not persuasive. 

	With regards to claim 1 and the rejection under 35 U.S.C. 103, the applicant argues that the combination of Rebello et al. (U.S. Patent 7,219,043 B2) and Liefke et al. (“Aerodynamic Impact of Manufacturing Variation on a Nonaxisymmetric Multi-Passage Turbine Stage with Adjoint “CFD”) fails to teach or disclose a correlation between two distinct features of the legacy component, much less applies that correlation to the finite element mesh of the component design, as recited in the amended claim 1.
	The examiner respectfully disagrees. As disclosed below in the rejection under 35 U.S.C. 103, the combination of Rebello and Liefke discloses the feature newly amended into the claim, as the turbo vane is shown to have two features with a correlation when a deformation process is performed, and imposed on the finite element model during mesh morphing. 
	The combination of Rebello and Liefke discloses the amended feature below, and the rejection under 35 U.S.C. 103 for claim 1 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lacks antecedent basis for “the value” (Claim 1, line 8).
Suggested Language: Amend the claim to recite “a value”.

Claim 16 recites “The self-contained computerized system of claim 15”, but claim 15 is cancelled, so it is unclear which claim dependent claim 16 depends from. The language renders the claim vague and indefinite. 
Suggested language: Amend the claim for claim 16 to depend from claim 14.

Dependent claim 17 is rejected due to inherited claim deficiencies of claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rebello et al. (U.S. Patent 7,219,043 B2), hereinafter “Rebello”, and further in view of Liefke et al. (“Aerodynamic Impact of Manufacturing Variation on a Nonaxisymmetric Multi-Passage Turbine Stage with Adjoint “CFD”), hereinafter “Liefke”.

As per claim 1, Rebello discloses:
creating a finite element mesh modeling the component design (Rebello, paragraph [0042] discloses a simplified mesh of a design model obtained for analysis (finite element analysis).)

morphing a finite element mesh of a legacy design to the finite element mesh of the component design (Rebello, paragraph [0049] discloses obtaining analysis data from the analysis and paragraph [0050] adds the analysis data to revise the master model, including modifying the master model with regards to a component design by modifying geometric parameters, which updates the master model and in term a copy of the master model  and design analysis context model are also updated with the updated geometric parameters.)

Rebello does not expressly disclose:
applying measurement variations from the legacy design to the finite element mesh of the component design by identifying a first feature at a first location of the legacy design, identifying a second feature at a second location of the legacy design, identifying a correlation between the value of the first feature and the value of the second feature and applying the correlation to the finite element mesh of the component design.

Liefke however discloses:
applying measurement variations from the legacy design to the finite element mesh of the component design (Liefke, page 3, left column, lines 25 - 30 discloses generating a mesh for a turbine, with page 3, right column, lines 5 - 20 through page 4, left column, lines 1 - 4 adds geometry data of a blade obtained, including surface data with regards to a FEM mesh and imposing deformation data based on FEM calculations of the baseline turbine component, and applying mesh morphing to move portions of the blade surface to obtain deviations. Page 5, left column, lines 6 - 14 adds blade thickness and stagger angles are impacted by the variation (MV) that changes the area of the passage throat, as shown in FIG. 4.)

by identifying a first feature at a first location of the legacy design (Liefke, page 3, left column, lines 25 - 30 discloses turbine stage model with regards to manufacturing variations (MV), with page 3, right column, lines 4 - 15 adding a baseline geometry under cold loading conditions.)

identifying a second feature at a second location of the legacy design (Liefke, page 3, right column, lines 4 - 15 discloses baseline geometry with regards to the turbine stage model with manufacturing variations (MV) that includes mesh nodes.)

identifying a correlation between the value of the first feature and the value of the second feature (Liefke, page 3, right column, lines 8 - 17 discloses mesh nodes moved to show a change in geometry during hot conditions using a cold to hot deformation. In addition, page 3, right column, lines 8 - 11 discloses the distance of the geometry of the blade surface, and page 4, left column, lines 5 - 11 adds the distance between the morphed surface geometry and optical scan calculated for the deformed meshes, including the distance between two geometries calculated and distance from each surface point from the blade scan to the blade surface calculated, to provide the mesh morphing of the surface geometry.)

applying the correlation to the finite element mesh of the component design (Liefke, page 3, right column, lines 18 - 22 discloses interpolating finite element model mesh nodes onto the surface geometry, and imposing the deformation by using mesh morphing to move the nodes on the surface.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade teaching of Rebello with the morphing of deformation of a mesh of turbine components, including a blade, teaching of Liefke. The motivation to do so would have been because Liefke discloses the benefit of using a high number of evaluations in evaluation of multiple passage (turbine stage multi-passage model) in a Monte Carlo Simulation, to guarantee a sufficient number of blade scan combinations for each passage as well as to reduce the statistical of the Monte Carlo Simulation (Liefke, page 4, left column, lines 32 - 37).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 5: The prior art of Rebello et al (U.S. Patent 7,219,043 B2) discloses modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade, with Liefke et al. (“Aerodynamic Impact of Manufacturing Variation on a Nonaxisymmetric Multi-Passage Turbine Stage with Adjoint CFD”) providing morphing of deformation of a mesh of turbine components, including a blade, and the location of the mesh morphing during deformation in the FEM mesh, along with Young et al. (“Optimization of the Skin Thickness Distribution in the Composite Wind Turbine Blade”) adding blade geometry in the geometric model, FEM and analysis, with Byers et al. (U.S. PG Pub 2018/0268536 A1) adding the use of a CAx system, and  Heinze et al. (“A Parametric Model for Probabilistic Analysis of Turbine Blades Considering Real Geometric Effects”) discloses morphing the control points of design profile slices from one position to a digitized aerofoil position.
In addition, Huang et al EP 3467271 A1 discloses a finite element model used in the deformation of turbine components.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 5, a process for verifying a component design comprising:

“applying measurement variations from the legacy design to the finite element mesh of the component design by identifying a plurality of dimensional features of the legacy design and at least one-dimensional feature correlation corresponding to at least two of the dimensional features in the plurality of dimensional features, wherein the at least one-dimensional feature correlation is a probabilistically expected relationship between two dimensional features”.

Claim 9: The prior art of Rebello et al (U.S. Patent 7,219,043 B2) discloses modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade, with Liefke et al. (“Aerodynamic Impact of Manufacturing Variation on a Nonaxisymmetric Multi-Passage Turbine Stage with Adjoint CFD”) providing morphing of deformation of a mesh of turbine components, including a blade, and the location of the mesh morphing during deformation in the FEM mesh, along with Young et al. (“Optimization of the Skin Thickness Distribution in the Composite Wind Turbine Blade”) adding blade geometry in the geometric model, FEM and analysis, with Byers et al. (U.S. PG Pub 2018/0268536 A1) adding the use of a CAx system, and  Heinze et al. (“A Parametric Model for Probabilistic Analysis of Turbine Blades Considering Real Geometric Effects”) discloses morphing the control points of design profile slices from one position to a digitized aerofoil position.
In addition, Huang et al EP 3467271 A1 discloses a finite element model used in the deformation of turbine components.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 9, a process for verifying a component design comprising:

“applying measurement variations from the legacy design to the finite element mesh of the component design subsequent to morphing the finite element mesh of a legacy design to the finite element mesh of the component design.”

Dependent claims 2 - 4, 6 - 13 are allowable under 35 U.S.C. 103 for depending from claim 9, an allowable base claim under 35 U.S.C. 103.

Claim 14: The prior art of Rebello et al (U.S. Patent 7,219,043 B2) discloses modifying geometric parameters of a master model that and a copy of the master model with regards to a turbine blade, with Liefke et al. (“Aerodynamic Impact of Manufacturing Variation on a Nonaxisymmetric Multi-Passage Turbine Stage with Adjoint CFD”) providing morphing of deformation of a mesh of turbine components, including a blade, and the location of the mesh morphing during deformation in the FEM mesh, along with Young et al. (“Optimization of the Skin Thickness Distribution in the Composite Wind Turbine Blade”) adding blade geometry in the geometric model, FEM and analysis, with Byers et al. (U.S. PG Pub 2018/0268536 A1) adding the use of a CAx system, and  Heinze et al. (“A Parametric Model for Probabilistic Analysis of Turbine Blades Considering Real Geometric Effects”) discloses morphing the control points of design profile slices from one position to a digitized aerofoil position.
In addition, Huang et al (EP 3467271 A1) discloses a finite element model used in the deformation of turbine components.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 14, a self-contained computerized system comprising:

“the at least one-dimensional feature correlation is a probabilistically expected relationship between at least two of wall thickness, chord, rotation angle, drop distance, concentricity, radial height, radial shift, and axial shift”.

Dependent claims 16 and 17 are allowable under 35 U.S.C. 103 for depending from claim 14, an allowable base claim under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
August 22, 2022